DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on April 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the February 11, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philipe Hernandez on September 1, 2022 and September 6, 2022 (see attached interview summary).

Claims 1, 5, 8, 12, 15, and 18 of the application have been amended as follows: 



1. (Currently Amended) An apparatus comprising:
	a resource utilization analyzer to determine 1) first workloads of a first workload type deployed in a first server room in a data center, and 2) second workloads of a second workload type deployed in the first server room in the data center; 
a workload authorizer to determine that first virtual machines executing the first workloads and second virtual machines executing the second workloads cause a first server rack to generate an amount of heat, the amount of heat based on at least one of a number of central processing units (CPUs), a number of network interface cards, a number of data store components, a number of memory components, or a number of graphics processing units; and
	a migrator to migrate the first virtual machines from the first server rack of the first server room to a second server rack of a second server room in the data center to reduce a temperature in the first server room based on the amount of heat, the migrator to migrate the first virtual machines to the second server rack without migrating the second virtual machines to the second server rack based on: (a) the first virtual machines executing the first workloads of the first workload type, and (b) the first workload type being different from the second workload type of the second workloads executed by the second virtual machines. 

5. (Cancelled)	

8. (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to at least: 
determine 1) first workloads of a first workload type deployed in a first server room in a data center, and 2) second workloads of a second workload type deployed in the first server room in the data center; 
determine an amount of heat generated by a first server rack based on first virtual machines executing the first workloads and second virtual machines executing the second workloads, the amount of heat based on at least one of a number of central processing units (CPUs), a number of network interface cards, a number of data store components, a number of memory components, or a number of graphics processing units; and
	based on the amount of heat satisfying a threshold, migrate the first virtual machines from the first server rack of the first server room to a second server rack of a second server room in the data center without migrating the second virtual machines to the second server rack based on: (a) the first virtual machines executing the first workloads of the first workload type, and (b) the first workload type being different from the second workload type of the second workloads executed by the second virtual machines. 

12. (Cancelled)  

15. (Currently Amended) A method comprising:
	determining, by executing an instruction with a processor, 1) first workloads of a first workload type deployed in a first server room in a data center, and 2) second workloads of a second workload type deployed in the first server room in the data center; 
determining, by executing an instruction with the processor, that first virtual machines executing the first workloads and second virtual machines executing the second workloads cause a first server rack to generate an amount of heat, the amount of heat based on at least one of a number of central processing units (CPUs), a number of network interface cards, a number of data store components, a number of memory components, or a number of graphics processing units; and
	migrating, by executing an instruction with the processor, the first virtual machines from the first server rack of the first server room to a second server rack of a second server room in the data center to reduce a temperature in the first server room based on the amount of heat, the migrating to migrate the first virtual machines to the second server rack without migrating the second virtual machines to the second server rack based on: (a) the first virtual machines executing the first workloads of the first workload type, and (b) the first workload type being different from the second workload type of the second workloads executed by the second virtual machines. 

18. (Cancelled)  

Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-20 [renumbered 1-17] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method for allocating workloads in a data processing center consistent with the proposed independent claims 1, 8 and 15, wherein a workload authorization unit evaluates the execution of virtual machines on server racks respective of the heat signature generated by predetermined [executing] elements of the system. 
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-17 and 19-20, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranganathan et al., US Patent Application Publication No. 2006/0259621, focuses on using historical workload data to allocate operations; Cudak et al., US Patent Application Publication No. 2016/0363973, teaches of allocating workloads based on the thermal signature correlating with particular workloads; and Geissler et al., US Patent Application Publication No. 2013/0178999, is directed to a system which distributes workloads based on the system ability to manage thermal activity based on a particular workload.  The balance of the references cited in the attached PTO Form-892 focus on systems and methods used to optimize the processing power in data center locations, while managing thermal profiles which coincide with workloads in server/rack configurations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119